Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Movant by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-1671

                     Plaintiff,                       IN ADMIRALTY

                             v.

Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


                     DECLARATION OF MARKUS OBERG IN SUPPORT OF
                        EMERGENCY MOTION TO VACATE ARREST

          I, Markus Oberg, being first duly sworn on oath, depose and say:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.
DECLARATION OF MARKUS OBERG - Page 1
[Case No. 3:19-cv-1671]



{29293-00550387;1}
          2.         I am one of the attorneys representing Movant Amis Integrity, S.A. by

restricted appearance in the above-captioned matter.

          3.         Attached hereto as Exhibit 1 is a true and correct copy of Cardinal Shipping

Corp. v. M/S SEISHO MARU, 2641, 744 F.2d 461, 467-70 (5th Cir. 1984).

          4.         Attached hereto as Exhibit 2 is a true and correct copy of MMI International,

Inc. v. M/V SKYROS, 1991 AMC 1264, 1267-68, 1274 (N.D. Cal. 1991).

          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND

BELIEF.

          DATED this 18th day of October, 2017 at Seattle, Washington.


                                                  s/ Markus B.G. Oberg
                                                  Markus B. G. Oberg




DECLARATION OF MARKUS OBERG - Page 2
[Case No. 3:19-cv-1671]



{29293-00550387;1}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 18, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 18th day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




DECLARATION OF MARKUS OBERG - Page 3
[Case No. 3:19-cv-1671]



{29293-00550387;1}
